t c memo united_states tax_court pradel lucas petitioner v commissioner of internal revenue respondent docket no filed date pradel lucas pro_se nancy l spitz for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the sole issue for determination is whether petitioner is entitled to the earned_income_credit for the tax_year - - this case was submitted fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in immokalee florida when the petition in this case was filed during petitioner was incarcerated at a penal institution petitioner listed his occupation as beggar on his federal_income_tax return in petitioner received money from family and friends in the amount of dollar_figure the family and friends who provided the money to petitioner had no expectation of repayment in petitioner did not earn any income working for the prison petitioner reported income from begging in the amount of dollar_figure on his federal_income_tax return and claimed an earned_income_credit in the amount of dollar_figure petitioner is not entitled to the earned_income_credit he claimed on his tax_return an eligible_individual is allowed an earned_income_credit for the taxable_year in an amount equal to the credit percentage of so much of the taxpayer's earned_income as does not exceed the earned_income amount see sec_32 earned_income includes wages salaries tips and other employee compensation see sec_32 c a the money petitioner received from begging does not meet the definition of earned_income provided by sec_32 rather the money petitioner received from his family and friends was received as a gift a gift is a transfer that proceeds from a ’detached and disinterested generosity ’ out of affection respect admiration charity or like impulses 363_us_278 quoting 351_us_243 in this case petitioner's friends and family did not have an expectation of repayment or economic benefit instead petitioner's family and friends transferred money to petitioner with a detached and disinterested generosity and out of charity with respect to the earned_income_credit petitioner had no earned_income and therefore is not entitled to the earned_income_credit decision will be entered for respondent
